Citation Nr: 1629939	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-05 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability, to include PTSD.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

5.  Entitlment to service connection for an equilibrium disorder.

6.  Entitlement to service connection for a lumbar spine disability. 

7.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

On the March 2012 substantive appeal, the Veteran indicated that he wanted a hearing before the Board.  The Veteran was sent a notice of the hearing scheduled for May 2016.  However, the Veteran cancelled that request for a hearing.  The Veteran's representative also submitted an informal hearing presentation brief in June 2016.  Therefore, the request for a hearing has been withdrawn.

The issues of entitlement to service connection for a psychiatric disability and hypertension, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1.  An unappealed June 2005 rating decision denied service connection for PTSD; and the Veteran did not submit a timely notice of and additional relevant evidence was not received within one year of the notice of that rating decision.

2.  The evidence received since the June 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD and creates a reasonable possibility of substantiating the claim.

3.  The Veteran's tinnitus is etiologically related to service.

4.  The Veteran has currently diagnosed COPD, but the evidence does not show that COPD was manifested in service or is otherwise related to service. 

5.  The evidence does not show a currently diagnosed disability manifested by an equilibrium disorder.

6.  The Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, but the evidence does not show that disability was incurred in service or is etiologically related to service.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, which denied reopening a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The evidence received subsequent to the June 2005 rating decision is new and material and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.303, 3.159 (2015).

5.  The criteria for service connection for an equilibrium disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. § § 3.102, 3.303, 3.159 (2015). 

6.  The criteria for service connection for a lumbar spine disability, to include degenerative disc disease, have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim for service connection for tinnitus has been considered with respect to VA's duties to notify and assist.  Further, the Veteran's claim for PTSD is reopened and remanded.  Because of the favorable outcome of those decisions granting service connection for tinnitus and reopening and remanding the claim for service connection for a psychiatric disability, no prejudice to the Veteran results from this decision regarding those claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The notice requirements of apply to all five elements of a service connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between a  service and the disability; (4) degree of disability; and (5) effective date of the disability.   38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006),

A June 2010 letter provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, and what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Veteran's service medical records, VA and private treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also provided a VA spine examination in July 2010.  When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The opinion provided considered all the pertinent evidence of record, the Veteran's in-service injury, and provided a complete rationale for the opinions stated. 

The Board acknowledges that the Veteran has not been provided a VA examination regarding claims for service connection for COPD or a claimed equilibrium disorder.  In initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence of record for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the Veteran has submitted no evidence other than his own statements showing that COPD is related to service or that he has a currently diagnosed equilibrium disorder.  Accordingly, the Board finds that no further development of the Veteran's claims for service connection for COPD and an equilibrium disorder is required as there is no evidence indicating that the Veteran's COPD is related to service or that he has a currently diagnosed equilibrium disorder.  Therefore, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence 

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996); Graves v. Brown, 8 Vet. App. 522 (1996).  The evidence submitted to reopen a claim is presumed credible for the purpose of determining whether it is material.  Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510 (1992).

A June 2005 rating decision denied service connection for PTSD as the Veteran had not provided any details regarding the claimed in-service stressors.  The Veteran was provided notice of the decision and of his appellate rights, but he did not perfect a timely appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2015) (2015).  Therefore, the June 2005 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The evidence of record at the time of the June 2005 rating decision included service medical records, VA treatment records dated in September 2004, and an unrelated June 2005 VA diabetes examination report.  

In support of the current application to reopen service connection for PTSD, the new evidence associated with the record since the June 2005 rating decision includes Vet Center treatment records.  Specifically, in a March 2009 Vet Center intake evaluation, the Veteran reported being exposed to gunfire "all the time" while serving in Vietnam.  He also reported that he saw people "blown up" as a result of grenades.  Further, the Veteran stated that he was a ration truck driver to several bases and indicted that was told not to stop for any reason.  On one occasion, he stated that he had to run over a woman and a girl.  The evaluation report indicated that the Veteran presented with symptoms of PTSD.

After a review of all the evidence of record, lay and medical, the Board finds that the newly obtained Vet Center treatment records, to include the March 2009 Vet Center intake evaluation, are new and material as they relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD, to include further information regarding claimed stressor events.  Therefore, that new evidence, which is presumed credible to determine if it is material, is found to be material.  That evidence creates a reasonable possibility of substantiating the claim.

Accordingly, the Board finds that new and material has been received, and the claim for service connection for a psychiatric disability is reopened.  The appeal is granted to that extent only.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  The condition of tinnitus is considered an organic disease of nervous system and is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015).  Therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to that claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's COPD and DDD of the lumbar spine are not chronic diseases listed under 38 C.F.R. § 3.309(a).  Therefore, the general principles of service connection apply to those claims. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Congress specifically limited entitlement for service-connected disease or injury to cases where those incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In making a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Generally, the degree of probative value which may be attributed to a medical opinion includes consideration of such factors as thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, or treatment, including by a Veteran.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458 (1993) (Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Tinnitus

The Veteran maintains that his tinnitus began in service.  The Board notes that the Veteran served in the Republic of Vietnam as a cook.  A June 2010 VA mental health treatment note indicates that the Veteran drove a ration trucks to various bases in Vietnam.  Considering the Veteran's service in Vietnam and his statements regarding his duties involving truck driving, the Board finds that the Veteran was exposed to acoustic trauma in service. 

During an April 2015 VA audiological examination, the Veteran reported that his tinnitus began during service.  Based on the Veteran's assertions that he experiences tinnitus symptoms, the Board finds that the Veteran has a current disability of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002) (lay person is capable of reporting symptoms of tinnitus).

An April 2015 VA examiner performed an audiological examination.  The examiner opined that he Veteran's tinnitus was at least as likely as not caused by or a result of service noise exposure.  In support of that opinion, the examiner noted that the opinion was based on the reported onset of the tinnitus and noise exposure, and the fact that tinnitus could occur with or without hearing loss due to acoustic trauma.

The Board finds the April 2015 medical opinion to be probative as to the etiology of the Veteran's tinnitus.  The examiner reviewed the claims file, considered the Veteran's statements, and provided an opinion supported by a well-reasoned rationale.

The remaining evidence of record, to include VA and private treatment records, does not contradict the findings and opinion of the April 2015 VA examiner. 

Accordingly, the Board finds that the Veteran has tinnitus, that he was exposed to loud noises during service, and that the evidence weighs in favor of a finding that tinnitus is etiologically related to service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted and the claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

COPD

The Veteran claims that he has COPD that is the result of active duty service.

Initially, the Board finds that the Veteran has currently diagnosed COPD, as shown in a September 2005 VA treatment record showing mild obstructive ventilatory defect without significant response to bronchodilators, suggestive of mild COPD.

The Board finds that the weight of the competent evidence of record does not attribute the Veteran's COPD to active duty.  Service medical records during the Veteran's period of service are negative for treatment or diagnosis of COPD.  A November 1968 service separation examination shows a normal evaluation of the Veteran's lungs and chest.  In a November 1968 report of medical history, completed by the Veteran at service separation, the Veteran specifically checked "NO" as to having shortness of breath, asthma, or a chronic cough.

Post-service VA treatment records show that the Veteran was first diagnosed with COPD in 2003, more than 30 years after service separation.  In April 2004 VA treatment records, it was noted that the pulmonary function studies that were completed approximately one year prior showed that the Veteran had mild chronic obstructive lung disease.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The only other evidence purporting to link the current COPD with active service consists of statements from the Veteran and his representative.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the specific issue in this case, a pulmonary disorder such as COPD, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer).  Identifying and determining the etiology of a pulmonary disability necessitates testing and specialized knowledge to properly assess the disorder and its etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Board acknowledges that the Veteran may be competent to report certain symptoms of a pulmonary disorder, but there is no indication that that he is competent to associate those symptoms with a particular etiology.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to provide a competent opinion as to medical causation.  Nothing in the record indicates that the Veteran received any special training or acquired any medical expertise in evaluating cardiovascular disorders.  King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  Furthermore, the Veteran has not submitted any competent medical evidence that suggests that any current respiratory disability, to include COPD, is related to service or to any event, injury, or disease during service.

Accordingly, the Board finds that the weight of the preponderance of the probative evidence is against the claim.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Equilibrium Disorder

The Veteran generally maintains that he has an equilibrium disorder that is related to service, such as in a March 2009 statement.  On review of all the evidence of record, lay and medical, the Board finds that the evidence of record does not show that the Veteran has a current disability manifested by equilibrium problems.

Service medical records during the Veteran's period of service are negative for complaints, diagnosis, or treatment for an equilibrium disorder.  A November 1968 separation examination shows a normal evaluation of the Veteran's ears and head.   Further, in a November 1968 report of medical history, completed by the Veteran at service separation, the Veteran specifically checked "NO" as to having dizziness or fainting spells and the Veteran did not report any equilibrium problems.  

Following service separation, private and VA treatment records are negative for any complaints, diagnoses, or treatment for any equilibrium disorder.  In an April 2015 VA audiological examination, the Veteran did not report having an equilibrium problem and none was noted on examination.  

The Board has considered the Veteran's assertion that he has an equilibrium disorder.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with an equilibrium disorder, such as dizziness or vertigo, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose an equilibrium disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).

The Board finds that the evidence does not show competent evidence of a current disability manifested by an equilibrium disorder.  While the Veteran may be competent to claim that he experiences equilibrium problems, the record does not show any competent evidence relating any equilibrium disability to service.

Accordingly, the Board finds that the Veteran does not have any currently diagnosed equilibrium disorder.  As the evidence does not show a currently diagnosed disability, the claims must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


Lumbar Spine Disability

The Veteran maintains that his lumbar spine disability, to include back pain in the lumbar spine and degenerative disc disease, is a result of service.  On review of all the evidence of record, lay and medical, the Board finds that the Veteran's currently diagnosed lumbar spine disability is not related to service. 

Service medical records show that the Veteran was seen in January 1967 for low back pain.  On examination, the Veteran had full range of motion and no spasms, but some tenderness.  The remaining service treatment records are negative for any complaints, diagnoses, or treatment for any spine disorder.  During the November 1968 report of medical examination, a clinical evaluation of the Veteran's spine was normal.  During the November 1968 report of medical history, completed by the Veteran at service separation, the Veteran specifically checked "NO" as to having recurrent back pain.  

Post-service private treatment records show that the Veteran has been diagnosed with mild disc degenerative changes of the mid to lower thoracic spine.  In a November 2007 Bay Regional Medical Center consultation, the Veteran stated that he had lower back pain that radiated to both lower extremities for four years, which would be since approximately 2003.  The Veteran also specifically denied any history of falls or accidents.  The Board finds that evidence weighs against the Veteran's claim as it relates the current back symptomatology to beginning in approximately 2003.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).

The evidence also includes a VA spine examination dated in July 2010.  The examiner reviewed the evidence of record and reviewed x-ray findings.  A diagnosis of DDD of the lumbar spine was confirmed, but there was no arthritis indicated.  During the evaluation, the Veteran reported that the onset date of his lumbar spine condition was "2003."  The examiner then opined that the Veteran's lumbar spine disorder was less likely than not caused by or a result of service.  In support of that opinion, the examiner stated that the Veteran was treated one time on active duty for a low back strain.  According to the examiner, one incident of low back strain would not result in a chronic back condition.  Further, the Veteran denied any back problems at the time of release from service.  The Veteran also stated during the VA examination that his current back condition was not due to active service and indicated that he did not have problems with his back until 2003, which was noted by the examiner to be 35 years after service separation.  Additionally, the examiner stated that the leading cause of degenerative disc disease of the spine was the natural aging process with changes noted as early as the third decade of life in the absence of trauma or injury.

The Board has considered the Veteran's statements that his lumbar spine disorder is related to service.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause the spine disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Spine disabilities are medically complex disease process because of its multiple possible etiologies, and require specialized testing to diagnose, and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Further, the etiology of the Veteran's lumbar spine disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.  The Veteran has not submitted any competent medical evidence which related any current lumbar spine disability to service.

Based on the evidence of record, the Board finds that the weight of the competent evidence is against a finding of a relationship between the Veteran's currently diagnosed degenerative disc disease of the spine and service.  Accordingly, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  To that extent only, the claim is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for COPD is denied. 

Entitlement to service connection for an equilibrium disorder is denied. 

Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease, is denied.


REMAND

The Veteran has reported that he has PTSD as a result of various in-service stressor events.  In a March 2009 Vet Center intake evaluation, the Veteran reported being exposed to gunfire "all the time."  He also reported that he saw people "blown up" as a result of grenades.  Further, as a ration truck driver, the Veteran had been told not to stop for any reason.  On one occasion, he stated that he had to run over a woman and a girl.  The evaluation report indicated that the Veteran presented with symptoms of PTSD.

Because of the Veteran's assertions regarding in-service stressors, which include assertions of a fear of hostile military or terrorist activity, the Board finds that additional development is warranted.  That is, an attempt should be made to verify the Veteran's reported in-service stressors and a VA PTSD examination should be scheduled.

The Veteran is seeking service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  The Veteran was granted service connection for diabetes in a May 2015 rating decision.

In the June 2016 informal hearing presentation, the Veteran's representative indicated that there were various credible medical treatises that confirm the fact that diabetes is a common contributor to the onset or aggravation of hypertension.  Several medical articles were included with the representative's brief.  The representative specifically asked that the Veteran's claim be remanded to obtain a medical opinion regarding the etiology or possible aggravation of the Veteran's hypertension.  

Because of the various medical articles submitted by the Veteran's representative suggesting a possible relationship between hypertension and diabetes, remand for a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board's remand regarding the claims for service connection for PTSD and hypertension could potentially have an impact regarding the TDIU issue.  Therefore, the issue of entitlement to TDIU is inextricably intertwined with the issues being remanded and adjudication of TDIU must be deferred pending the requested development.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and to ask him to provide additional details regarding the reported in-service stressors of exposure to gunfire and grenades, and running over a woman and child with his truck.  Specifically, he should identify the date and location of the incidents and his unit of assignment at the time.

2.  If the Veteran provides sufficient information regarding the reported stressors, take all indicated action to verify the claimed stressors, to include contacting the Joint Services Records Research Center (JSRRC).  If it is determined that information of record is insufficient to support a request for stressor verification though JSRRC, a Formal Finding of a Lack of Information Required to Document the Claimed Stressor should be prepared.

3.  Schedule the Veteran for a VA PTSD examination with a psychiatrist or psychologist.  The examiner must review the claims file and should note that review in the report.  The examiner should be advised whether any of the Veteran's claimed stressors has been verified.  All opinions should be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is helpful.  The examiner should then address the following:

(a)  If a claimed stressor is verified, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran has a diagnosis of PTSD related to that verified stressor or any other identified event of service. 

(b)  If the claimed stressors are not verified, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD related to the fear of hostile military or terrorist activity related to service in Vietnam.

4.  Schedule the Veteran for an examination to evaluate the etiology of currently diagnosed hypertension.  The examiner must review the claim file and should note that review in the report.  A complete rationale should be provided for any opinion expressed.  In answering the following questions, the examiner should specifically review the medical articles submitted by the Veteran's representative in June 2016.  All opinions should be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is helpful.  The examiner is then asked to address the following:

(a)  Is it as likely as not (50 percent or greater probability) that currently diagnosed hypertension began during, or was otherwise caused by, active service?

(b)  Is it as likely as not (50 percent or greater probability) that currently diagnosed hypertension was caused by service-connected diabetes mellitus?

(c)  Is it as likely as not (50 percent or greater probability) that currently diagnosed hypertension has been aggravated (permanently increased in severity beyond the natural progression) by service-connected diabetes mellitus?

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


